DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for foreign priority to CN202021019737.5 filed 05 June 2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
	Replacement drawing sheets for Figures 2-4 were received on 29 October 2021 and have been approved by the Office. The drawing objections have been obviated in view of the amended drawings and arguments filed on 29 October 2021.
	The claim objections have been obviated in view of Applicant’s amendments filed 29 October 2021.
	The 35 U.S.C. 112(f) interpretation of “limiting portions” in claims 10 and 11 has been withdrawn in view of Applicant’s amendments filed 29 October 2021.
	The rejections of claims 2-13 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments filed 29 October 2021 and have been withdrawn.
	New claims 14-16 have been added.
	Claims 1-16 are still pending. An action on the merits follows.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “notch” of the upper portion of the ring buckle of claim 1  and the “two ends of the notch” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The “notch,” “two ends of the notch,” “upper portion,” “lower portion,” “incomplete ring,” and “complete ring” of claim 1 lack antecedent basis in the specification.
The “longitudinal axis” of claims 6 and 7 lacks antecedent basis in the specification.
The “notch” of claim 8 lacks antecedent basis in the specification.
The “stopper” of claim 8 lacks antecedent basis in the specification.
The “position limiter” of claims 10 and 11 lacks antecedent basis in the specification.

Claim Objections
Claims 3 and 9 are objected to because of the following informalities:
Claim 3, line 3, “an downward” should read --a downward--
Claim 9, lines 1-2, “a length of the puling belt connection portion” should read --a length of the pulling belt connection portions--
Claim 9, lines 2-3, “a length of the handle portion” should read --a length of the respective handle portion--
Claim 9, line 3, “the pulling ring” should read --each of the pulling rings--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6 and 7 recite that each of the left and right support belts have flat surfaces “which are parallel to a longitudinal axis of the respective handle portion.” This was not described in the original disclosure. The original specification filed 30 June 2020 describes that the “flat surfaces are parallel to the axis of the handle portion,” but does not give proper support for the belts being parallel to “a longitudinal axis” of the handle portions as is claimed in claims 6 and 7.
Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 6 and 7 each recite that each of the left and right support belts have flat surfaces “which are parallel to a longitudinal axis of the respective handle portion.” The limitation in view of the specification and drawings does not enable one skilled in the art to understand how the flat surfaces are parallel to a longitudinal axis of the respective handle portion. The amended drawing sheet for Figure 2 shows the longitudinal axis of the handle portion. The flat belt appears to be perpendicular with the “longitudinal axis” of the respective .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites the limitation “a notch” in line 3. It is unclear if this is the same limitation of “a notch” recited in claim 1.
	Claim 15 recites the limitation “the notches” in line 3. It is unclear if this is the same limitation as the “notch” recited in claim 1 or the “notch” recited in claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hetrick (US 2009/0075789) in view of US Stainless Store (NPL).
Regarding claim 1, Hetrick teaches a fitness belt/exercise device (3100), including a fixing ring/ring (2911), a pulling belt/elongated member (3110), pulling rings/grip (2700) and belt buckles/buckles (2935) (Figs. 27-32C), wherein the fixing ring is a ring buckle/ring (2913), a unidirectional buckle rod/spring loaded gate (2915) is disposed on one side of the ring buckle, and a lower part of the ring buckle comprises a pulling belt through hole (Fig. 30), the pulling belt passes through the pulling belt through hole and is divided into a left support belt and a right support belt (Fig. 30), wherein a far end of each of the left support belt and the right support belt away from the fixing ring is provided with a length adjustment structure, wherein the length adjustment structure comprises the belt buckle and a collar (See annotated Fig. 31 below.), wherein the left support belt and the right support belt are hinged to the respective pulling rings through the respective belt buckles, and the pulling rings each comprise a handle portion/hand grip (423) and a pedal portion/loop (2710) (Fig. 27); wherein the ring buckle comprises an upper portion and a lower portion, wherein the upper portion is an incomplete ring with a notch (Fig. 30).

    PNG
    media_image1.png
    326
    657
    media_image1.png
    Greyscale

Hetrick does not teach wherein the lower portion of the ring buckle is a complete ring which defines the pulling belt through hole, wherein the lower complete ring is fixedly connected to two ends of the notch of the upper incomplete ring thus forming an integrated whole.
However, in a similar field of endeavor, US Stainless Store teaches a ring buckle comprising an upper portion and a lower portion, wherein the upper portion is an incomplete ring with a notch, and the lower portion is a complete ring which defines the pulling belt through hole, wherein the lower complete ring is fixedly connected to two ends of the notch of the upper incomplete ring thus forming an integrated whole (See annotated Figures below.).

    PNG
    media_image2.png
    612
    413
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    626
    628
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring buckle of Hetrick with the ring buckle of US Stainless Store. One of ordinary skill in the art would have been motivated to make this modification in order to provide “quality smooth action,” as suggested by US Stainless Store.

Regarding claim 2, Hetrick in view of US Stainless Store teaches the fitness belt according to claim 1, wherein the end of each of the pull rings close to the pulling belt comprises a pulling belt connection portion (Hetrick: See annotated Fig. 29 below.), which is a cross arm provided with a groove defined in the cross arm (Hetrick: Figs. 9A-B show a groove in the inelastic strap 427 through which strap bar 705 passes through. Merriam-Webster defines a groove as “a long narrow channel.” See https://www.merriam-webster.com/dictionary/groove.), wherein the other end of the pulling ring comprises the handle portion, and wherein the handle portion is integrally connected to the pulling belt connection portion through connecting arms on both sides to form an integrated whole (Hetrick: Fig. 27 shows loop 425a having two connecting arms that integrally connect to the part of the loop 425a that passes through hand grip 423a.).

    PNG
    media_image4.png
    653
    617
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    614
    343
    media_image5.png
    Greyscale


Regarding claim 6, Hetrick in view of US Stainless Store teaches the fitness belt according to claim 1, wherein both sides of each of the left and right support belts have flat surfaces, which are parallel to a longitudinal axis of the respective handle portion (Hetrick: Fig. 3 shows the elongated member 3110 being plat. The flat surface is parallel to the axis in as much as Applicant has shown and described the flat surface to be parallel to the longitudinal axis. See 112(a) above.).

Regarding claim 10, Hetrick in view of US Stainless Store teaches the fitness belt according to claim 6, wherein both ends of the left and right support belts near the fixing ring each comprise a position limiter, wherein the position limiters are sewn to the respective left and right support belts (Hetrick: Annotated Fig. 31 below shows position limiters in as much as Applicant has shown or discussed position limiters. The ends of the left and right support belt are looped around to be close to the fixing ring and are folded back and sewn in place by a stitch to limit the straps from passing through the collars.).

    PNG
    media_image6.png
    323
    608
    media_image6.png
    Greyscale


Regarding claim 12, Hetrick in view of US Stainless Store teaches the fitness belt according to claim 10, wherein the pulling belt is a non-elastic fabric (Hetrick: Title: “Exercise device having inelastic straps.” Para. [0056]: “elongated member are formed of materials that include, but are not limited to, straps of a webbing of a natural or synthetic material having strength sufficient to support the weight of a device user. Webbing materials include, but are not limited to, one or more of a nylon, polypropylene or other polymeric fibers.”).

Regarding claim 14, the combination of Hetrick in view of US Stainless Store as discussed with regards to claim 1 above teaches the fitness belt according to claim 1, wherein the upper incomplete ring is coplanar with the lower complete ring (US Stainless Store: See Figures above with regards to claim 1.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hetrick (US 2009/0075789) in view of US Stainless Store (NPL) as applied to claims 1 and 2 above, and further in view of Singh (US 2015/0150341).
Regarding claim 3, Hetrick in view of US Stainless Store teaches the fitness belt according to claim 2, wherein each of the belt buckles is U-shaped as a whole formed by a horizontal bar and support rods on both sides with a downward opening, wherein the horizontal bar is perpendicular to the support rods (Hetrick: See annotated Fig. 29 below), … [wherein the belt buckle comprises a screw-hole seat at a lower end of the support rods on both sides,] a belt winding arm/center bar (2932) is attached between the support rods on both sides, and wherein a surface of the horizontal bar is uniformly provided with dotted protrusions (Hetrick: Fig. 29 below.).

    PNG
    media_image7.png
    506
    456
    media_image7.png
    Greyscale

Hetrick does not teach wherein the belt buckle comprises a screw-hole seat at a lower end of the support rods on both sides.
However, in a similar field of endeavor, Singh teaches a buckle attached to a strap wherein the buckle has support rods on both sides with an opening wherein the belt buckle comprises a screw-hole seat/countersunk hole and opposing hole (22, 24) at a lower end of the support rods on both sides (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the buckle of Hetrick to include the screw-hole seat of Singh. One of ordinary skill in the art would have been motivated to make this modification in order to make the cross bar “reinstallable,” as suggested by Singh (abstract) with the predicted result of providing a user a way to remove and replace the handle portion from the buckle and elongated strap as needed (see MPEP 2141(III)).

Response to Arguments
The drawing objections, claim objections, claim interpretations, and 112(b) rejections have been obviated and withdrawn in view of Applicant’s amendments and arguments.
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues that the added limitation of “wherein the ring buckle comprises an upper portion and a lower portion, wherein the upper portion is an incomplete ring with a notch, and the lower portion is a complete ring which defines the pulling belt through hole, wherein the lower complete ring is fixedly connected to two ends of the notch of the upper incomplete ring thus forming an integrated whole” is not taught by Hetrick (US 2009/0075789). The Office agrees. However, Applicant’s amendment necessitated the new grounds of rejection presented above. Hetrick is modified with US Stainless Store (NPL) which teaches the added limitation. See above with regards to claim 1.
Applicant's arguments with respect to claim 2 have been fully considered but they are not persuasive. Applicant argues that Hetrick does not show a groove. The Office respectfully disagrees. Applicant cites the online Google dictionary which defines a groove as a “long, narrow cut or depression in hard material.” However, a groove is defined by Merriam-Webster as “a long narrow channel or depression” (see https://www.merriam-webster.com/dictionary/groove). This definition does not require that the narrow channel be cut into a hard material. The cross arm of Hetrick has a groove in as much as is claimed in claim 2. The strap of Hetrick creates “a long narrow channel.”

Applicant’s arguments with respect to claim 4 have been fully considered and are persuasive in view of the amendments made.  The rejection of claim 4 has been withdrawn. 
Applicant’s arguments with respect to claim 6 have been considered but are not persuasive in view of the 35 U.S.C. 112(a) rejections regarding the flat surfaces being “parallel to the longitudinal axis” of the handle portions. See above.
Applicant’s arguments with respect to claim 8 have been considered but are moot in view of the allowable subject matter of claim 4 upon which it depends.

Allowable Subject Matter
Claims 4-5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-9 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach all of the structural and functional limitations, further in view of the structures of the belt buckles and pulling belt connection portions, as required by the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784